Mr. Justice Butler
delivered the opinion of the court.
The motion tor a new trial must be granted. The plaintiff; A vendue roaster, had the right under the vendue act, to bring this action ; but he occupies the position of every other plaintiff on record,- and cannot be a witness in his own cause, unless he comes within the provisions of a special act of the legislature giving him such fight. He has shewn no such law. He has an interest in the result of this case, which every party has, who is liable for costs. He is not a nominal, but a real party interested, and not like an Ordinary or other public officer, whose name is used to bring an action on an official bond, but who are not liable for costs. Every vendue master is required to keep a book, and the vendue master would be a competent witness, perhaps, to prove the entries in his book, like any other agent, in an action by the original owner. But when he brings the action himself, he must support it like any other plaintiff, by competent and the highest evidence which the case admits of. I shall not undertake to indicate the evidence which may, or may not be sufficient and competent. The motion for a new trial is granted.
A. P. BUTLER.
We concur,
J. S, RICHARDSON,
JO SI All J. EVANS.
JOHN B O’NEALL,